Citation Nr: 1112851	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  02-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an rating in excess of 20 percent for service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321,  prior to December 19, 2007.

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from December 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980, and from August 1990 to August 1991, with subsequent service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2001 rating decision in which the RO, inter alia, continued a 20 percent rating for disability then characterized as residual injury of the lumbosacral spine.  In October 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2002.

In a June 2004 rating decision, the RO recharacterized the low back disability as status post lumbar strain with degenerative change with residual pain and limitation of motion, and continued the 20 percent rating.

In December 2004, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2005, the Board remanded the matter of a rating greater than 20 percent for the service-connected low back disability to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2006 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In a March 2007 decision, the Board, inter alia, denied a rating in excess of 20 percent for lumbar spine disability then characterized as status-post lumbar strain with degenerative change and residual pain and limitation of motion.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Order, the Court granted a joint motion filed by representatives of both parties, vacating the March 2007 Board decision to the extent that it denied a higher rating for service-connected back disability, and remanding the matter to the Board for further proceedings consistent with the joint motion.  In the joint motion, the parties indicated that the Board should address whether the Veteran is entitled to an increased rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.

In a June 2008 rating decision, the RO, inter alia, recharacterized the low back disability as IVDS with chronic back strain, and granted a higher rating of 40 percent, effective December 19, 2007.

In February 2009, the Veteran's representative submitted additional medical evidence directly to the Board, with a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2009).

In March 2009, the Board noted that, while the RO granted a higher rating of 40 percent for the service-connected low back disability, because a higher rating for back disability is available before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal as encompassing claims for ratings in excess of 20 percent, and 40 percent, consistent with  AB v. Brown, 6 Vet. App. 35, 38 (1993). At that time, the Board remanded the claims for higher ratings to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny higher ratings for each period in question (as reflected in a July 2010 SSOC) and returned these matters to the Board for further appellate consideration.  

Given the various characterizations of the Veteran's lumbar spine disability during time frames pertinent to this appeal, for the sake of simplicity, the Board has now recharacterized the disability under consideration as service-connected lumbar spine disability, as reflected on the title page.

The  Board notes that, in a March 2009 rating decision, the RO denied the Veteran's claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU).  The Veteran did not initiate an appeal of that decision.

As final preliminary matters, the Board notes that, initially, in the June 2004 rating decision noted above, the RO also granted service connection and assigned a separate 10 percent rating, each, for right lower extremity and left lower extremity radiculopathy, associated with service-connected status post lumbar strain with degenerative change and residual pain and limitation of motion, effective June 9, 2004.  In a July 2004 rating decision, the RO awarded an earlier effective date of April 19, 2004 for the assignment of the 10 percent ratings for right lower extremity and left lower extremity radiculopathy.  The Veteran was notified of these rating decisions by letter in July and August 2004, respectively, but did not express any disagreement with either assigned rating (hence, these matters were not addressed in the Board's prior decision), nor the matters of higher ratings addressed in any filing to the Court, to include the joint motion.  Subsequent to the Court's remand, a copy of the June 2008 rating decision associated with the claims file reflects that the RO granted an increased rating of 20 percent, each, for right and left lower extremity radiculopathy, effective December 19, 2007.

However, in his February 2009 Informal Hearing Presentation, the Veteran's representative appears to raise, for the first time, arguments that the Veteran is entitled to higher ratings for his right and left lower extremity radiculopathy.  While these are neurological manifestations associated with the Veteran's service-connected low back disability, as the Veteran has not properly disagreed with any ratings assigned for these manifestations, matters of higher ratings for these disabilities are not currently a part of the present appeal; hence, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  For the period prior to September 26, 2003, the Veteran's service-connected lumbar spine disability (first characterized residual injury of the lumbosacral spine, then as status-post lumbar stain with degenerative change and residual pain and limitation of motion) was manifested by moderate limitation of motion and muscle spasm.

3.  Since September 26, 2003, the service-connected lumbar spine disability (more recently characterized as IVDS with chronic back strain), has been manifested by forward flexion to no less than 70 degrees and no ankylosis.

4.  Although a VA examination in June 2004 confirmed degenerative disc disease, there has been objective evidence of separately ratable neurological manifestations of disc disease prior to that time (or prior to the April 2004 "date of claim" for neurological problems with the legs) and no neurological manifestations in addition to radiculopathy since that date; nor is there objective evidence of any associated incapacitating episodes having a total duration of at least four weeks during any subsequent 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability, prior to December 19, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a,Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (as in effect since September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability, from December 19, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal,  an April 2001 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings for service-connected IVDS with chronic back strain, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2001 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2001 letter.  

A May 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter also contained the rating criteria used to evaluate the Veteran's disability.  After issuance of the May 2009 letter, and opportunity for the Veteran to respond, the July 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and the reports of April 2001, January 2004, and May 2008 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's December 2004 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

During the April 2001 VA examination of the spine, the Veteran stated that his pain was aggravated by lifting, but was of a constant nature despite use of medication.  The Veteran did not report having any flare-ups.  The Veteran did state that he was unable to gain employment because of his low back pain, but he was able to drive.  On physical examination, the Veteran had difficulty arising from the sitting position and showed evidence of intermittent lumbar muscle spasm on movement around the examining table.  He had accentuated lumbosacral spine curve and located pain around L4 radiating to both legs.  There was no specific point tenderness, but the Veteran had objective pain on motion with intermittent muscle spasms in the paraspinal lumbar region.  He claimed decreased pinprick sensation over the left lateral thigh.  Any movement from the resting position resulted in painful muscle spasm with motion limited in flexion to 70 degrees.  Extension was limited to 10 degrees.  Lateral flexion was limited to 15 degrees bilaterally, and rotation was limited to 20 degrees bilaterally.  Straight leg raising was positive at 50 degrees on the left and 65 degrees on the right.  Pain was noted to be of a constant nature without specific flares.

In this regard, a January 2004 private magnetic resonance imaging (MRI) report from the Presbyterian Hospital revealed degenerative disc disease at the L5-S1 level.

A May 2004 private medical record from the Carolina Healthcare System reflects that neurological examination of the Veteran revealed that strength in the left lower extremity was 5-/5, but strength in all other extremities was normal.  The Veteran had increased tone throughout his lower extremities and hyper-reflexa.  He had negative Babinski reflexes.

On  June 2004 VA examination, the Veteran reported that his back pain radiated down both legs and up to the neck.  He also reported having occasional incontinence, but his bowel control was normal.  He was not working at the time.  He stated that he quit his job as a truck driver since 2000 because of his back condition and because of a stroke.  Sitting over 30 minutes caused him to have low back pain, and he had some weakness of the right leg.  He also had some difficulty in activities of daily living including self-care.  He required help in bathing and to clean his feet and back.  He was unable to jog or play sports.  

Physical examination revealed that the Veteran walked slowly with a small limp to favor the right leg, but there was no evidence of hypnosis or scoliosis.  Range of motion of the lumbosacral spine was to 70 degrees on flexion.  Backward extension was to 15 degrees.  Bilateral lateral flexion was to 20 degrees and bilateral rotation was to 35 degrees with some pain at 35 degrees.  For flexion, extension and bilateral lateral flexion, the Veteran could not move any further because of pain and muscle spasm.  There was tenderness at L4-L5 level paraspinal area.  Pain was noted to be the major factor for limitation of motion.  Repetitive use showed no additional loss of motion and no fatigue, incoordination, or lack of endurance.  Neurological examination revealed decreased sensation of the lower extremities with pinprick tests.  Motor examination revealed no muscle atrophy or weakness.  Reflexes including patellar and Achilles tendon reflexes were normal.  Rectal examination revealed normal rectal tone; however, the veteran had pain and incontinence of urination.  Lasegue sign was positive, indicating radiculopathy.  The VA examiner confirmed that the veteran had intervertebral disc syndrome.  The diagnosis was status post lumbar strain with degenerative change with residual pain and limitation of motion with radiculopathy by clinical examination.

During the December 2004 Board hearing, the Veteran testified that he had daily incapacitating episodes related to his back.  He also stated that the pain would be so severe at times that he could not get up from bed and needed assistance to bathe.

An April 2005 VA treatment record shows that the Veteran had an MRI of the lumbar spine that revealed no significant disease.

An April 2005 private MRI of the lumbar spine from S.H., M.D., revealed a small right paramedian disc herniation L5-S1 with some mild displacement of the right S1 root.  Otherwise, it was a negative MRI of the lumbar spine.

May and June 2005 private physical therapy records show that the Veteran complained of back pain.  His diagnosis was lumbago.  Active range of motion of the lumbar spine was 10 degrees of extension (noted as painful), 15 degrees of right and left rotation, and 10 degrees of right and left side bending.

An August 2005 VA treatment record indicates that the Veteran had positive bilateral paraspinal muscle spasm on the lumbar spine.

An August 2005 VA X-ray of the lumbar spine revealed minimal osteoarthritic changes in the mid lumbar region.  No interspace narrowing was seen.

A January 2006 VA treatment record indicates that the Veteran reported chronic low back pain that was getting worse.  The diagnosis was degenerative joint disease of the back.

A May 2006 MRI of the lumbar spine revealed degenerative changes at L5/S1.

A June 2006 report of an MRI revealed mild disc bulge at L5-S1, which may be abutting a nerve.  Otherwise, it was normal with no signs of nerve impingement.

A January 2007 VA treatment record shows that the Veteran was evaluated by a neurologist.  Following examination, the doctor indicated that MRI findings were consistent with hypertensive vasculopathy.  The assessment was MRI abnormality, likely due to uncontrolled hypertension, for which the Veteran was asymptomatic; hypertension, not compliant with medication; and possible asymptomatic peripheral neuropathy.

A February 2007 VA outpatient record indicates that the Veteran had obvious pain in his back and difficulty moving to the examining table.  

In a May 2007 written statement, S.H., M.D., indicated that the Veteran's previous cervical surgeries left him with symptoms of myelopathy.  He experienced flare-ups of symptoms, and surgery on the cervical spine was recommended.  Dr. H opined that the Veteran should be considered 100 percent disabled.

A December 2007 report of a private MRI revealed disc degeneration with eccentric focal bulge and potential trace annular fissuring noted to the right at L5/S1.  Abutment of the right S1 root sleeve origin appeared to be present without prominent nerve root displacement or effacement.  There was no prominent central canal stenosis.  There was multifactorial mild to mild/moderate central canal narrowing noted at L3/L4 level.  There was no asymmetric nerve root encroachment suggested.

In May 2008, the Veteran underwent VA examination.  He complained of pain in the lower back around the area of L4-L5 and the upper sacral segment.  It was worse with activity and sitting or rising from a chair.  The Veteran was able to walk with a cane but did not do any extended walking.  He had chronic pain and did not describe any flare-ups.  He used a back brace at times.  The Veteran denied surgery on the lower back.  He had not worked in five years and previously was employed in carpet cleaning.  He stated that he could no longer work due to back pain and increased pain with bending, stooping, lifting, and prolonged sitting.  He had difficulty dressing himself.  He could feed and bathe himself and drive a car.

On examination, the Veteran walked slowly and had obvious trouble getting up from the chair.  The examiner had to then help him get his shoes back on.  Examination of the back revealed marked paraspinal muscle spasm with a large bundle of muscle on the right side as compared to the left.  Range of motion was flexion to 30 degrees with pain.  He could not go further, and this was very uncomfortable, with the Veteran needing to hold on.  Extension was to 0 degrees, lateral flexion was to 5 degrees with pain, right rotation was to 0 degrees, and left rotation was to 30 degrees.  All movements were uncomfortable and caused pain.  The Veteran was unable to do any repetitive movement.  The Veteran tended to list to the right with right paraspinal muscle spasm.  The diagnoses were IVDS with bilateral radiculopathy and chronic back strain, secondary to IVDS.

In a September 2008 written statement, the Veteran's wife indicated that the Veteran was very energetic and athletic prior to his surgeries.  Since then, he has been in a lot of pain and was unable to do common chores.  At times, since 2004, she had to help him dress.  Sometimes, the Veteran had trouble walking and had to catch himself before losing his balance.  She indicated that he could not work due to his physical condition.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating action of September 1998, the RO granted service connection and assigned an initial 20 percent rating for residuals of injury to the lumbosacral spine, effective from June 14, 1995.  The initial rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for limitation of motion of the lumbar spine.  The Veteran filed his current claim for an increased rating on December 13, 2000.

The August 2001 rating decision currently on appeal, the RO continued the 20 rating for residuals of injury to the lumbosacral spine.  In a June 2004 rating decision, the RO recharacterized the disability as status-post lumbar strain with degenerative change and residual pain and limitation of motion and continued the Veteran's 20 percent rating, then under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for intervertebral disc syndrome (IVDS)).  The RO also awarded service connection for right and left lower extremity radiculopathy, assigning a separate 10 percent rating for each disability.  

In a June 2008 rating decision, the RO recharacterized the Veteran's disability as intervertebral disc syndrome with chronic back strain and assigned a 40 percent rating, under Diagnostic Code 5243, effective December 19, 2007.  The RO indicated that December 19, 2007, was the date that it had received the Veteran's claim.

The Board notes here that the Veteran did not express disagreement with the assignment of the 10 percent ratings for right and left lower extremity radiculopathy in the June 2004 RO rating decision.  The RO subsequently increased each rating to 20 percent via the June 2008 rating decision.  As noted above, the Veteran's representative initiated a claim for higher ratings for these disabilities in a February 2009 written statement.  As such, these ratings are not before the Board at this time, and the Board will confine this discussion to the issues identified above.  

At the outset, the Board notes that effective September 26, 2003, disabilities of the spine, to include IVDS, are rated under a General Rating Formula for Diseases and Injuries of the Spine, for renumbered Diagnostic Codes 5235 to 5243 (formerly Diagnostic Codes 5285 to 5293)).  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, as the RO has considered the claim for an increased rating for the Veteran's disability under both the former and revised applicable criteria, and has given the appellant notice of both criteria (see the July 2002 SOC and June 2006 SSOC).  Hence there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.


A.  Period from December 13, 2000, through September 25, 2003

Under the criteria in effect prior to September 26, 2003, former Diagnostic Code 5292 provides that a 20 percent rating was assignable for moderate limitation of lumbar spine motion; a maximum, 40 percent rating requires severe limitation of motion.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Alternatively, the Board has considered Diagnostic Code 5295, for lumbosacral strain.  Under former Diagnostic Code 5295, lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position warrants a 20 percent rating.  A 40 percent rating requires severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for low back disability, for the period from December 13, 2000, through September 25, 2003, is not warranted.

As for evaluation of the disability under former Diagnostic Code 5292, the Board noted that, although the Veteran lacked 20 degrees of extension of the lumbar spine, and he lacked 15 degrees of lateral flexion, bilaterally, he only lacked 10 degrees of bilateral rotation, and he was only limited by 20 degrees of motion in flexion.  This limitation of motion can be characterized as no more than moderate.  

Considering former Diagnostic Code 5295 for lumbosacral strain, the Board also finds that a rating in excess of 20 is not warranted.  For the pertinent period prior to September 26, 2003, the Veteran was not shown to have listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As, during this time frame, the Veteran's symptoms more nearly approximated the criteria for a 20 percent rating, such as spasm on extreme forward bending, the Board finds that a rating in excess of 20 percent for his low back strain under former Diagnostic Code 5295 is not warranted.

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, the Board finds that the 20 percent rating  assigned for the period in question adequately compensates the Veteran for any functional loss due to pain, weakness and/or  fatigability.  In this regard, the Board notes that the April 2001 VA examiner noted that the Veteran did not have any flare-ups.  Although he had painful motion of the lumbar spine, his range of motion of the lumber spine was still indicative of overall moderately limited motion.  The Veteran's pain and other symptoms simply were not shown to be so disabling as to warrant a higher rating under either former DC 5292 or 5295.  Hence, consideration of the DeLuca factors provides no basis for assignment of any higher rating under the applicable rating criteria.  

The Board also finds that, for this period, there are no other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected status-post lumbar strain could be assigned.  For the period in question, the Veteran's service-connected back disability was not shown to residuals of a fracture of the vertebra, ankylosis of the spine or intervertebral disc syndrome.  Hence, former Diagnostic Codes 5285, 5286, 5289, and 5293, are not for application.

B..  Period from September 26, 2003

Effective September 26, 2003, the criteria for rating all musculoskeletal spine disabilities are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for a 20 rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm.  A 40 percent rating is assignable for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Under the revised rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V.

The Board also notes that, under the revised applicable criteria, VA must consider whether combining ratings for orthopedic and neurological manifestations provides a basis for higher rating.  See Note (1) of the General Rating Formula for renumbered Diagnostic Codes 5235-5243 (providing that associated objective neurological abnormalities should be rated, separately, under an appropriate diagnostic code).

As indicated above, the June 2004 VA examination confirmed disc disease.  As such, evaluation of the disability under criteria specific to IVDS is appropriate.   Effective September 26, 2003, IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine-to include consideration of whether a higher rating is warranted on the basis of separately ratable orthopedic and neurological manifestations-which ever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Considering the evidence the pertinent evidence from September 26, 2003 in light of the applicable criteria, the Board finds that ratings for the Veteran's lumbar spine disability in excess of 20 percent prior to December 19, 2007, and 40 percent from that date, are not warranted.

Under the General Rating Formula, a rating in excess of 20 percent under the requires forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent require a showing of ankylosis of the entire spine.  38 C.F.R. § 4.71a.  As the Veteran's range of motion was more than 30 degrees in forward flexion, and he has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 20 percent for his lumbar spine disability is not warranted, prior to December 19, 2007, and a rating in excess of 40 percent is not warranted from December 19, 2007.

Pertinent to the period since the September 26, 2003 rating schedule revisions, the Board finds that the 20 percent rating assigned prior to December 19, 2007, and the 40 percent rating assigned from that date, adequately compensate the appellant for any functional loss due to pain, weakness and/or fatigability.  See DeLuca, 8 Vet. App. at 204-7.  In this regard, the June 2004 VA examiner noted that the Veteran's range of motion was limited by pain but was not additionally limited by repetitive motion, fatigue, incoordination, or lack of endurance.  The Board also notes that, under the revised rating schedule, the rating criteria are to be with or without symptoms such as pain.

As explained above, the Board has found that, under the General Rating Formula, the orthopedic manifestations of the Veteran's lumbar spine disability do not warrant a rating greater that 20 percent prior to December 19, 2007, or a rating greater than 40 percent from that date.  Moreover, although the RO has assigned separate 10 percent ratings for associated radiculopathy of the right and left lower extremities from April 19, 2004 (the construed "date of claim" for an associated leg condition), there is no medical basis for assignment of separate ratings for neurological manifestations of IVDS prior to that date.  There also is no evidence of any separately ratable neurological manifestations of service-connected lumbar spine disc disability in addition to radiculopathy of each lower extremity.  

Further, there is no medical evidence that the Veteran's service-connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.  While, during his hearing, the Veteran asserted that he experiences incapacitating episodes "every day," there simply is no objective evidence of  incapacitating episodes having a total duration of at least four weeks during any 12-month period, which is required for a 40 percent rating prior to December 19, 2007, or a total duration of at least six weeks, which is required for a 60 percent rating from December 19, 2007, under that formula.  In fact, the medical evidence of record is completely negative for any bed rest prescribed by a physician due to the Veteran's IVDS.

3.  All Periods

The Board notes that the RO selected the effective date of December 19, 2007, to award a disability rating of 40 percent for the Veteran's IVDS with chronic back strain.  The June 2008 rating decision suggests that this date was chosen because it is the date that the RO received the Veteran's claim for an increased rating.  However, the Board notes that any written statement received from the Veteran on this date did not constitute a claim for an increased rating, since the Veteran's current claim for such an increase was already pending at that time.  Nevertheless, the Board finds that the evidence dated prior to December 19, 2007, does not provide for any earlier date on which an increase to a 40 percent rating for this disability is warranted.  As such, the Board will not disturb the effective date assigned by the RO.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board further finds that at no point pertinent to this appeal has the Veteran's service-connected lumbar spine disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the July 2010 SSOC)).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  While various correspondence in the claims file alleges that the Veteran is not able to work due to disabilities, the Board again notes that entitlement to a TDIU was denied by the RO in March 2009.  Furthermore, there is abundant evidence showing that the Veteran suffers from a cervical disorder and previously had a stroke, which are not service-connected and affect his employment.  In short, there is no evidence showing that the Veteran's lumbar spine disability, alone, presents an exceptional disability picture.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the staged ratings assigned for the Veteran's service-connected lumbar spine disability, pursuant to Hart, are appropriate; that the record does not support any further staged rating of the disability; and the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, prior to December 19, 2007, is denied.

A rating in excess of 40 percent for service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from December 19, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


